TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00451-CV



                                    Emilio Kifuri, III, Appellant


                                                   v.


                                   Paula Young-Kifuri, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
     NO. C2001-0630C, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Emilio Kifuri filed his notice of appeal with the district court on July 18,

2005. The appellate record was filed on December 1, 2005. On January 2, 2006, Kifuri sought an

extension of time to file his brief, which this Court granted, extending the date for filing his brief to

February 16, 2006. On February 28, 2006, the Clerk of this Court sent Kifuri notice that his brief

was overdue and instructed him to file his brief or an appropriate motion by March 10, 2006. On

March 10, 2006, Kifuri sought a second extension of time to file his brief, which this Court granted,

extending the date for filing his brief to March 31, 2006. On March 15, 2006, the Clerk of this Court

informed Kifuri that the Court would not consider any further requests for extensions. On April 11,

2006, the Clerk of this Court sent Kifuri notice that his brief was overdue and that his appeal would

be dismissed for want of prosecution if he did not respond to this Court by April 21, 2006. To date,
appellant has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of

prosecution. Tex. R. App. P. 42.3(b), (c).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Prosecution

Filed: June 1, 2006




                                                2